                Case 19-18883-RAM         Doc 55     Filed 04/03/20     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
In re:

VERNELL ROBINSON                                              CASE NO.: 19-18883-RAM
                                                              CHAPTER: 7

            Debtor.
__________________________/

                  RESPONSE TO OBJECTION TO CLAIM NUMBER 1-1

          Creditor, TD Bank, USA by American InfoSource as agent (“Creditor”), files its

Response to the Objection to Claim Number 1-1 (Doc. No. 44) (“Debtor’s Objection”) and

states:

          1.    Creditor filed Proof of Claim Number 1-1 on March 12, 2020 and Amended Proof

of Claim Number 1-2 on March 25, 2020.

          2.    Creditor affirms the amount stated in its claim, specifically $2,982.00.

          3.    Moreover, the claim is prima facie evidence of the debt at the time of the filing of

the case, pursuant to Federal Rule of Bankruptcy Procedure 3001(f).

          4.    The Debtor’s Objection seeks to disallow Proof of Claim Number 1-1, ostensibly,

based on a constitutional argument regarding exemptions of certain assets of the Debtor.

          5.    The Debtor’s Objection does not substantively address Creditor’s claim, nor does

it list any reason under 11 U.S.C.§502(b), as to why it would not be an enforceable claim on its

face, an argument that Creditor would oppose if raised.

          6.    Additionally, the Debtor did not offer any evidence to rebut the amount stated in

the claim and therefore has not met his burden of proof. In re MacFarland, 462 B.R. 857, 880

(Bankr. S.D. Fla. 2011) (“The burden of proof is on the objecting party to provide evidence

surpassing the evidence set forth in the claim.”).

                                            Page 1 of 3
               Case 19-18883-RAM         Doc 55       Filed 04/03/20   Page 2 of 3




       7.      Accordingly, Debtor’s Objection should be summarily overruled.

       WHEREFORE, Creditor, TD Bank, USA by American InfoSource as agent, respectfully

requests the Court overrule the Debtor’s Objection to Claim Number 1-1, allow Creditor’s Proof

of Claim Numbers 1-1 and 1-2 as filed and for such other and further relief as the Court deems

appropriate.

                                              /s/ Gavin N. Stewart
                                              Gavin N. Stewart, Esquire
                                              Florida Bar Number 52899
                                              P.O. Box 5703
                                              Clearwater, FL 33758
                                              P: (727) 565-2653
                                              F: (727) 213-9022
                                              E: bk@stewartlegalgroup.com
                                              Counsel for Creditor

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF

notice and regular mail this 3rd day of April 2020.

                                              /s/ Gavin N. Stewart
                                              Gavin N. Stewart, Esquire


VIA REGULAR MAIL
Vernell Robinson
2031 NW 194th Ter
Miami Gardens, FL 33056-2746

VIA CM/ECF NOTICE
Lawrence M Shoot, Esq
4830 SW 92 Ave
Miami, FL 33165

Trustee
Barry E Mukamal
PO Box 14183
Fort Lauderdale, FL 33302




                                            Page 2 of 3
              Case 19-18883-RAM   Doc 55   Filed 04/03/20   Page 3 of 3




Christian Somodevilla
LSAS Attorneys
2 S. Biscayne Boulevard
Suite 2300
Miami, FL 33131

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130




                                   Page 3 of 3
